SWAYNE, District Judge
(after stating the facts). It is contended on the part of the plaintiff in error that this plea of “res adjudicata” did not in proper terms allege that the former cause went to judgment •upon the same issue, and was between the same parties. We think it does not require a careful inspection of the plea to prove this objection bad. It clearly shows that in the former suit the administrator of Edward Pittel was a party, and refers to and adopts all the documents, pleadings, and judgment in the former case as a part of this plea. The cause went to trial thereon without any objection on the part of the plaintiffs below to this form of pleading. It is a well-established doctrine that the court will take judicial knowledge of its own records, especially when they are referred to and made part of á plea as fully as those set out herein. A vital question in this case upon the record is whether Behrends et al., as assignee, or Karowski, as administrator of Edward Pittel, could recover on the policy. If either of these could recover in a good cause of action, then the plaintiff in error would be concluded by a judgment rendered in the- cause in which either the as-signee or the administrator were parties.
The petition in the present case alleges that the policy was payable to “legal representatives” of Edward Pittel, and the contention is made by the plaintiffs -in error that the words “legal representatives” do not mean executors, administrators, or assigns, but only heirs or next of kin, and that the proceeds of the policy are not to be administered on as assets by the executor or administrator. “Legal representatives” ordinarily means executors or administrators when not in any way qualified by the context; but it may be shown to mean next *257of kin, or successors or assigns, as was tbe case in some of the causes cited. In one case it appeared by the application for insurance, which by the terms of the policy was made part of it, the insured stated that he desired the money paid in case of his death to his “legal heirs,” “wife if living,” and, at the end, said that the policy was taken for his “legal representatives.” The court adds that, “notwithstanding the loose, inaccurate, and apparently contradictory use of the terms in the application and policy, we are satisfied I hat the heirs (including the widow) of the deceased are the beneficiaries of the policy, and that the words ‘legal representatives,’ as therein used, must be construed as meaning heirs or next of kin, and not executors or administrators.” -We not only have nothing in the record to require the court to depart from the usual construction of the language list'd, blit the insured himself, in his life, stamped upon the contract his understanding of its import, by assigning it to Ilehrends. Clearly, I'Sehrends. as assignee, had a right of action, and might have recovered on a valid policy. Herman Karowski, as administrator of Pittel, could intervene, as he did, to have his rights tested; and, when judgment was entered against him in canse No. 1,768, it was upon the same issues, in the same cause, and between the same parties; for, as such administrator of Edward 1'if tel, he was the representative of Caroline H. Pittel, the surviving wife of Edward Pittel, deceased, and Mary Karowski, the daughter and only child of said Edward Piilel and Caroline H. Pittel, and wife of Herman D. Karowski. At the same time, in the same cause of action, and before the same court from which fhis appeal was taken, judgment was given against him and those whom he represented; and the effort here being made to get another trial of the same matters between the same parties must be refused. Judgment is therefore affirmed.
McGORMIOK, Circuit Judge, being recused in the case, took no part in its determination.